i internal_revenue_service department of the treasury index no - po box ben franklin station washington dc person to contact telephone number refer reply to in re oct date cc dom psi 8-plr-115991-98 legend taxpayer dear this responds to your request for a ruling on behalf of taxpayer that amounts paid to taxpayer by a foreign wireless telephone service provider for roaming services as described below are not subject_to the communications excise_tax imposed by sec_4251 of the internal_revenue_code taxpayer provides domestic wireless telephone service taxpayer has entered into a roaming agreement with a foreign wireless telephone service provider fsp the roaming agreement exclusively outside of the united_states allows fsp's customers to initiate calls while they are located in taxpayer's domestic_service area using taxpayer's network roaming services services based upon the duration and location of each call taxpayer provides fsp with the call detail necessary for fsp to charges its customers for the calls charges for the calls directly to fsp taxpayer has no service_contract or contact in any way with fsp's customers taxpayer charges fsp for the roaming fsp's customers pay the fsp operates applicable law sec_4251 imposes a tax on amounts paid for three communications_services local_telephone_service as defined in sec_4252 teletypewriter_exchange_service as defined in sec_4252 toll_telephone_service as defined in sec_4252 and sec_4251 provides that the communications tax shall be paid_by the person paying for the service sec_4291 provides in part that every person receiving any payment for facilities and services on which tax is imposed upon the payor thereof shall collect the amount of the tax from the person making such payment revrul_74_570 1974_2_cb_363 holds that the tax imposed by sec_4251 does not apply to amounts paid_by one communications company to a second communications company for services provided to the subscriber of the first company and billed by the first company to the subscriber subscriber is billed for such services the subscriber is the person paying for the services sec_4251 applies to the amounts paid_by the subscriber since the first company is the person receiving payments for the services from the payor the subscriber within the meaning of sec_4291 that company is liable for collecting and remitting the tax accordingly the tax imposed by since the further ordinarily the communications tax applies to amounts paid_by thus as provided by revrul_74_570 in a situation the user of the service the ultimate consumer to its service provider where communications_services are sold by one communications company to a second communications company and then resold to a subscriber it communications_services is the payment made by the ultimate subscribers here fsp's customers to which the tax on communications_services applies and amounts paid to taxpayer by fsp for roaming services as described above are not subject_to the communications excise_tax imposed by sec_4251 is subscriber that is the person paying for the accordingly it this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely assistant chief_counsel passthroughs special industries by kaked dx eeohe richard a kocak chief branch
